Case 1:19-cr-00018-JPH-TAB Document 460-1 Filed 02/12/21 Page 1 of 1 PageID #: 1813




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                              )
                                                         )
                         Plaintiff,                      )
                                                         )
         v.                                              )
                                                         )
  MARIO TADEO,                                           ) Cause No. 1:19-cr-0018-JPH-TAB-09
        a/k/a Gordo, and                                 )
  JULIO CESAR CORDOVA-GALINDO,                           )                                -10
                                                         )
                         Defendants.                     )


                                                 ORDER

         This matter comes before the Court on the Government=s Motion, and requests for an order

  dismissing the Indictment and Superseding Indictment as to the above-captioned defendants. Upon

  consideration of the same, the Court grants the Government=s Motion.

         IT IS THEREFORE ORDERED that the Indictment and Superseding Indictment are dismissed

  without prejudice as to defendants Mario Tadeo and Julio Cesar Cordova-Galindo.

         So ORDERED this ______ day of February, 2021.



                                                         _____________________________________
                                                         JAMES PATRICK HANLON, Judge
                                                         United States District Court
                                                         Southern District of Indiana

  United States Probation Office

  United States Marshals Service
